Filed pursuant to Rule 424(b)(3) File No. 333-119338 November 20, SUPPLEMENT DATED NOVEMBER 20, 2, 2007 Dear Investor(s): GRANT PARK FUTURES FUND OCTOBER PERFORMANCE UPDATE FUND OCTOBER 2008 YTD Total NAV NAV/Unit Grant Park Futures Fund Class A Units 4.76% 15.44% $82.9M $1,511.690 Grant Park Futures Fund Class B Units 4.69% 14.62% $514.8M $1,309.725 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Short equity index positions in North America, Asia, and Europe performed well in October as turmoil in the financial markets spurred a global selloff in share prices.A number of major equity indices fell by as much as 20% throughout the month, despite plans of government intervention from several nations.Indices such as the German Dax, Nikkei 225, and S&P 500 finished substantially lower for the month resulting in profits for the portfolio. Grant Park achieved gains in the metals sector as prices in the base metal markets declined.Waning industrial manufacturing put pressure on the copper, nickel, and zinc markets moving prices in line with positions.Although ultimately profitable in the sector, the portfolio did endure minor setbacks on long tin positions. Positions in the softs/agricultural markets also performed well this month.Short positions in the cotton markets accounted for the bulk of the gains.Technical selling caused by massive declines in the equity markets were the primary cause for cotton’s 22.8% monthly price decline. Gains in the fixed income sector came predominantly from short-term interest rate positions.Speculators drove up short-term fixed income prices in response to excessive volatility in the equity markets throughout the month.Among the most profitable were long positions in the Australian bills, short sterling, and Eurodollar markets. Grant Park made gains on declines in the natural gas and crude oil markets.The slide in energy prices was generally caused by a firming of the U.S. dollar throughout the month.Decreased demand caused by slowing manufacturing also served a bearish influence on energies. Although ultimately profitable in the sector, Grant Park endured some setbacks in the currency markets.A rally in the U.S. dollar against a number of Grant Park’s emerging market positions resulted in losses.Among the worst performers were long positions in the Indonesian rupiah, Argentine peso, and Indian rupee.Declines in the Mexican peso further added to declines.Throughout October speculators sold pesos to buy U.S. dollars as fears of a U.S. recession mounted. OTHER FUND NEWS On October 1, 2008, Grant Park Futures Fund Limited Partnership filed a supplement to its current Prospectus dated December 3, 2007.The prospectus supplement serves as notification of the General Partner’s intention to add an additional commodity trading advisor to the Fund.The new trading advisor, Quantitative Investment Management LLC (QIM), received an initial allocation October 1, 2008.Grant Park will continue to retain its current trading relationships with its eight other existing advisors. This change was the result of extensive qualitative and quantitative review and due diligence by the General Partner, and was undertaken to enhance and complement Grant Park’s current managers.Grant Park continues to be positioned as a trend trading fund employing systematic, diversified trading managers.It is the General Partner’s belief that the methods and market philosophies employed by the new manager compliments those used by our current managers and should add value.However, ultimately the performance of Grant Park depends on the existence of sustainable trends in the markets in which it trades, and there can be no assurances that Grant Park will achieve its investment objectives. ***CUSTOMER SERVICE NOTICE*** We are excited to be launching a new client database which will allow us to provide enhanced customer support as well as an additional layer of security to protect your personal customer data. In order to complete these upgrades we will be switching from a Partner Number system to using an Investor ID Number system. 555 West JacksonSuite 600Chicago, IL fax800.217.7955 Performance Hotline: 866.516.1574 (Toll Free)www.dearborncapital.com If you have registered to access your statements on line you will need to re-register using your new Investor ID Number. Your new Investor ID Number is located in the upper right hand corner of this month’s enclosed Investor Statement. If you have any questions please don’t hesitate to contact Customer Services at 800-217-7955 or e-mail us at funds@dearborncapital.com. Sincerely, David Kavanagh President Enclosures PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE, OFFERING BY PROSPECTUS ONLY Daily fund performance is available on our website at www.dearborncapital.com along with weekly commentary.Weekly performance information is also available on our performance hotline at (312)788-2272 or (866) 516-1574 (toll free) 555 West JacksonSuite 600Chicago, IL fax800.217.7955 Performance Hotline: 866.516.1574 (Toll Free)www.dearborncapital.com GRANT PARK FUTURES FUND, LIMITED PARTNERSHIP ACCOUNT STATEMENT (PREPARED FROM BOOKS WITHOUT AUDIT) FOR THE MONTH ENDED OCTOBER 31, 2008 Statement of Income Month (A Units) In US $ Year to Date (A Units) In US $ Month (B Units) In US $ Year to Date (B Units) In US $ Month Total In US $ Year to Date Total In US $ Trading Income (Loss): Realized Trading Income (Loss) 3,355,843 18,114,655 20,804,458 100,960,742 24,160,301 119,075,397 Change in Unrealized Income (Loss) 1,488,624 373,240 9,228,685 3,467,625 10,717,309 3,840,865 Brokerage Commissions (8,165 ) (164,468 ) (50,621 ) (954,943 ) (58,786 ) (1,119,411 ) Exchange, Clearing Fees and NFA charges (22,673 ) (256,034 ) (140,561 ) (1,493,535 ) (163,234 ) (1,749,569 ) Other Trading Costs (77,898 ) (599,399 ) (482,926 ) (3,494,869 ) (560,824 ) (4,094,268 ) Change in Accrued Commissions 2,172 15,271 13,464 85,056 15,636 100,327 Net Trading Income (Loss) 4,737,903 17,483,265 29,372,499 98,570,076 34,110,402 116,053,341 Other Income: Interest, U.S. Obligations 68,195 509,290 422,771 2,979,017 490,966 3,488,307 Interest, Other 133,834 1,424,748 829,698 8,211,718 963,532 9,636,466 US Govt Sec Gain/Loss 4,115 4,115 25,508 25,508 29,623 29,623 Total Income (Loss) 4,944,047 19,421,418 30,650,476 109,786,319 35,594,523 129,207,737 Expenses: Incentive Fees to Trading Managers 663,476 3,916,826 4,113,198 22,297,217 4,776,674 26,214,043 Administrative Fees 17,761 167,438 110,107 976,382 127,868 1,143,820 O&O Expenses 14,209 133,950 264,258 2,343,318 278,467 2,477,268 Brokerage Expenses 429,811 4,052,001 2,862,793 25,385,943 3,292,604 29,437,944 Illinois Replacement Tax Total Expenses 1,125,257 8,270,215 7,350,356 51,002,860 8,475,613 59,273,075 Net Income (Loss) 3,818,790 11,151,203 23,300,120 58,783,459 27,118,910 69,934,662 Statement of Changes in Net Asset Value Beginning Balance 79,187,378 72,077,907 486,631,908 383,607,889 565,819,286 455,685,796 Additions 1,024,790 15,937,083 10,641,239 105,997,870 11,666,029 121,934,953 Net Income (Loss) 3,818,790 11,151,202 23,300,120 58,783,459 27,118,910 69,934,661 Redemptions (1,155,814 ) (16,291,048 ) (5,729,127 ) (33,545,078 ) (6,884,941 ) (49,836,126 ) Balance at OCTOBER 31, 2008 82,875,144 82,875,144 514,844,140 514,844,140 597,719,284 597,719,284 Total Units Held at End of The Period 54,822.85794 393,093.2109 Net Asset Value Per Unit 1,511.690 1,309.725 Rate of Return 4.76 % 15.44 % 4.69 % 14.62 % To the best of my knowledge and belief theinformation contained herein is accurate and complete. DAVID KAVANAGH, PRESIDENT FOR DEARBORN CAPITAL MANAGEMENT, LLC GENERAL PARTNER OF GRANT PARK FUTURES FUND LIMITED PARTNERSHIP
